[Cite as Disciplinary Counsel v. Horton, 128 Ohio St. 3d 1225, 2011-Ohio-2386.]




                         DISCIPLINARY COUNSEL v. HORTON.
                      [Cite as Disciplinary Counsel v. Horton,
                       128 Ohio St. 3d 1225, 2011-Ohio-2386.]
      (No. 2009-1501— Submitted May 4, 2011 — Decided May 11, 2011.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Debbie Kay Horton, Attorney
Registration No. 0033622, last known business address in Cleveland, Ohio.
        {¶ 2} The court coming now to consider its order of February 24, 2010,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of two years with the second year stayed on conditions, finds that
respondent has substantially complied with that order and with the provisions of
Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio and placed on probation pursuant to
Gov.Bar R. V(9).
        {¶ 4} It is further ordered that on or before 30 days from the date of this
order, relator shall file with the Clerk of this court the name of the attorney who
will serve as respondent's monitor in accordance with Gov.Bar R. V(9). It is
further ordered that at the end of respondent's probationary period, relator shall
file with the Clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
        {¶ 5} It is further ordered that at the end of the probationary period
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent's probation shall not be terminated until
                             SUPREME COURT OF OHIO




(1) respondent files an application for termination of probation in compliance
with Gov.Bar R. V(9)(D), (2) respondent complies with this and all other orders
issued by this court, (3) respondent complies with the Rules for the Government
of the Bar of Ohio, (4) relator files with the Clerk of this court a report indicating
that respondent has complied with the terms of the probation, and (5) this court
orders that the probation be terminated.
       {¶ 6} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       {¶ 7} For earlier case, see Disciplinary Counsel v. Horton, 124 Ohio
St.3d 434, 2010-Ohio-579, 923 N.E.2d 141.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                            ______________________




                                           2